UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October29, 2007 En Pointe Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-28052 75-2467002 (Commission File Number) (I.R.S. Employer Identification No.) 2381 Rosecrans Avenue, Suite325 El Segundo, California 90245 (Address of principal executive offices) (Zip Code) (310) 725-5200 Registrant’s telephone number, including area code Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. OnOctober 29, 2007, En Pointe Technologies Sales, Inc., a wholly-owned subsidiary ofEn Pointe Technologies, Inc., entered into a lease agreement for the new corporate headquarters of the company.The property to beleased is a two story office building with 29,032 square feet of office space in Carson, California. The lease is for a period of seven years commencing on November 1, 2007. The lease requires monthly payments of $48,483.44 for the first year and contains an annual base rent increase of 3% that is effective for each November 1 for the succeeding six years.There is an option to extend the lease for two additional five year periods.Each of the two option periodsto extend the leasecontain the same base rent increases of 3%as foundin the original lease. The scheduled monthly payments under the lease extension optionsareat the same original base monthly rate of $48,483.44 plus the sum of the accumulated annual 3% base rentincreases to date. Asecurity depositof $96,966.88 is due upon execution of the lease. The lessee is responsible for the payment of real property taxes on the leased premises as well as for all utilities and services. The parent company, En Pointe Technologies, Inc., has guaranteed the lease. The lessor of the leased corporate headquarters, Dominguez Channel, LLC, is85% owned by theChief Executive Officer of the Registrant and fourmembers of his immediate family, two of whom are employees and another a director of the Registrant.The terms and provisions of the LeaseAgreement were reviewed and unanimously approved on August 8, 2007 by the Registrant's Audit Committee, comprised of distinterested directors. The foregoing description of the Amendment is qualified in its entirety by reference to the Amendment, which is attached as Exhibit 10-64 hereto and is incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The disclosure set forth above under Item 1.01 is hereby incorporated by reference into this Item 2.03. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of business acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell Company Transactions. Not applicable. (d)Exhibits: Exhibit Number Description Exhibit 10-64 Lease dated October 29, 2007 between Dominguez Channel, LLC and the Registrant for certainoffice properties located at 18701 S. Figueroa Street, Carson, California. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. En Pointe Technologies, Inc. October 29, 2007 By: /s/ Robert A. Mercer Name: Robert A. Mercer Title: Corporate Secretary
